DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 7/28/22 is received. Applicant submitted remarks to the nonfinal office action of 5/12/22 and there were no amendments made to the claims. As noted by applicant, the incorrect patent number for Nakamura was indicated as 2018/0099476, but should have been Nakamura, US 2017/0326485. Accordingly, this is a second non-final office action and claims 1-4 are pending. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pohr et al. (U.S. 8,082,596) in view of Nakamura (U.S. 2017/0326485) and Ichigaya (U.S. 2007/0271939) and Fan et al. (U.S. 2017/0172227). 
Pohr discloses the invention substantially as claimed. Pohr teaches a garment 1 (jacket or vest) comprising a fabric 8 having an air-permeability as part of an airflow feature and an air blowing fan unit 16. Unit 16 is disclosed as a personal air-conditioning device and col.9, lines 30-32 disclose an integrated battery or power-supply associated with the air-pumping device/fan unit.  Figures 1 and 2 show the pocket that holds the fan unit 16 as positioned at a site inside the garment near a bottom opening of the garment 1. However, Pohr doesn’t teach the fabric’s air permeability value of 50 to 500 cm3/cm2.s and the fan unit having an outside diameter of 80 mm or less, or 30 mm or less, and the garment comprising a fabric at least partially including a hygroscopic fiber. Nakamura teaches a garment formed by a fabric layer with an air permeability of 80 cm3/cm2.s or more or 100 cm3/cm2-s or more (par.41) as these air permeability ranges prevent powder dust from entering the clothing, with both disclosed ranges encompassing values falling within the claimed range. Modifying Pohr’s fabric to have an air permeability within the claimed range of values would prevent powder dust from entering the interior of Pohr’s garment.  Ichigaya teaches a garment with an air blowing fan unit having various diameter values based upon the end use of the fan unit. Ichigaya teaches a fan unit diameter of 25 mm as in par. 195 where the garment has air-conditioning capabilities suitable for a young child or a diameter of at least 60 mm to provide a desired air flow quantity, with both values falling within the respective ranges of claims 1 and 2.  It is noted that Ichigaya doesn’t refer to an “outside” diameter; however, the claimed outside diameter is considered equivalent to the disclosed “diameter”.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Ichigaya to provide the fabric with the claimed air permeability range in that Nakamura teaches this range is known to provide a comfortable wear (par.0007) while also preventing dust from entering the clothing. It also would have been obvious to modify to provide the air blowing fan unit diameter to provide an outside diameter of 80 mm or less or 30 mm or less, as Ichigaya teaches a garment fan unit diameter’s values within the claimed ranges, with the values selected to provide a desired cooling effect based upon the desired end use of the garment for a selected wearer and the claimed diameter values forming a fan unit sized to fit within the pocket.  Pohr doesn’t teach a value for the moisture absorption difference of the hygroscopic fiber as 2.0 to 10%. Applicant’s specification discloses this range as a difference between a moisture absorption at a particular temperature and humidity inside the garment after light exercise and a humidity and temperature outside the garment. This value is considered as a product by process limitation such that Pohr’s modified garment structure is equivalent to the claimed structure such that the hygroscopic fiber is considered as capable of exhibiting a moisture absorption difference having the claimed range under the conditions described in the specification as an obvious performance property of the garment. Fan teaches that it’s known to form a garment intended to regulate the temperature of the wearer from a hygroscopic fiber (par.41 discloses cotton fabric will absorb moisture to keep the skin dry).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pohr such that the garment comprises a fabric at least partially including a hygroscopic fiber, as Fan discloses a garment at least partially formed from cotton to absorb moisture and keep the wearer’s skin dry. 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732